DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-20 were previously pending.  Claims 1, 4-5, 7, 9, 12-13, 15, and 18-19 were amended, and claims 2-3, 6, 10-11, 14, 16-17, and 20 were canceled in the reply filed November 12, 2020.  Claims 1, 4-5, 7-9, 12-13, 15, and 18-19 are currently pending.

Response to Arguments
Applicant's amendments overcome the rejection made under § 112(a) and it is withdrawn. 
Applicant's arguments filed with respect to the rejections made under § 103(a) have been fully considered but they are not persuasive.  Applicant requests further explanation of Shuster's teachings.  Remarks, 16.  Schuster's system uses both tag-to-node communications and mobile tag-to-tag communications.  In its tag-to-tag mesh network, the tag will report the other tags that are in range (see ¶ 0041—"system determines the nominal position of each tagged item based upon the relative strength of radio signals broadcast from other tagged items and the fixed infrastructure nodes (which can be considered as RFID tags with known or generally fixed locations) disposed proximate to the entity being located;" "Each receiving RFID tag and fixed infrastructure node then forwards a list of tags and fixed nodes that were 'heard' and their respective receive power levels to the location engine server, which combines the lists and processes the receive signal strength and other information to determine the relative positions of all of the RFID tags providing input data during that time slot."  See also ¶ 0063—"a key RFID tag will transmit identity and neighboring RFID tag information for signals that have been received more often than a vehicle RFID tag, for example, about every 5 minutes").  This is so that the "system will be able to determine if a salesman is carrying a particular set of keys" (¶ 0040).  The communications of is carrying a key with RFID tag (¶ 0067).  
In the context of its car lot embodiment, Schuster offers the following example: An employee tag, keg tag, and key rack tag (a fixed-position node) are all within communications range of one another.  Thus, the employee is standing at the key rack.  Later, the employee and key are no longer within range of the rack, but the employee and key tags are still reporting that they are near each other.  Thus, the employee has taken the key.  Further readings may show, e.g., that the employee and key are in a vehicle for a test drive with a potential customer (who may also have a tag) (see ¶ 0105—"monitoring who has taken a key from the storage rack, to whom a key has been passed, when a key is in a vehicle, determining if a key is moved independently of an employee or vehicle with which it is paired, for example in a vehicle that does not include an RFID tag (and if so, signaling an alarm, since the key is probably inadvertently being carried away by an employee or customer leaving the dealership and forgetting that they have the key in their possession), and monitoring which of the personnel has returned a key (based on detecting the common location of the key RFID tag and the badge RFID tag of the employee returning the key, as the key is placed back in the storage rack).").
Applicant also argues that Schuster does not teach determining that the key and employee are moving.  Remarks, 18.  Schuster teaches that both types of tags can contain accelerometers (a type of motion sensor) that order the tags to ramp up communications "if the RFID tag and key are moved" in order to determine if the tags "may be moving off the site" (¶ 0056).  
Applicant's arguments regarding Brisson (Remarks, 19) are moot in view of the new grounds of rejection.  Inasmuch as they still may be applicable to Nagat's reservation, they are not persuasive.  "Applicant asserts that a reservation is more narrow than an authorization; i.e., 'reservation' is a species of the more generic 'authorization'. Accordingly, a reservation is not an obvious substitution for an authorization."  Remarks, 19.  There is no reason why something narrower cannot be substituted for something broader, especially when both are performing the same function (e.g., one of ordinary skill would recognize that a "screw" used for attaching in 
Applicant's arguments regarding Ando's table (Remarks, 22-24) are not persuasive because they only address Ando individually and not in combination, do not reference the specific findings and permission table in Ando, and for reasons already of record (see Final Rejection mailed 7/12/2019, ¶ 8).
Applicant's arguments regarding Nagata (see Remarks, 26—that it does not teach determining that the operating object is at a gate of the place) are not persuasive because this feature is taught by Ando (see ¶¶ 0006-07—tag reader "installed near the aforementioned door").
Applicant's argument's regarding Renkis (Remarks, 28) are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 7-9, 12, 15, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schuster, et al., U.S. Pat. Pub. No.  2010/0060452 (Reference A of the PTO-892 part of paper no. 20190304) in view of Spano, U.S. Pat. Pub. No.  2009/0045958 (Reference A of the PTO-892 part of paper no. 20200430), Ando, JPO Pub. No. 2009299424 (Foreign Patent Citation 13 of the IDS filed 7/6/2016; translation 
As per claim 1, Schuster teaches a method, said method comprising: 
determining, by a processor of a computer system based on positional information about an operating object and positional information about the item, whether or not a distance between a location of the operating object inside the place and the item in the place is within a previously specified distance (¶¶ 0040-41, 63, 67, 104-05), said positional information about the operating object and said positional information about the item being monitored at regular intervals by a receiver receiving locational coordinates of a tag associated with the item and a tag carried by the operating object (¶¶ 0040-41, 63); 
after said processor having determined that the distance between the location of the operating object inside the place and the item in the place is within the specified distance, said processor determining whether or not both the item in the place is being moved and the operating object is moving (¶¶ 0056-57, 104-05); 
in response to said processor having determined that both the item in the place is being moved and the operating object is moving and having further determined that the operating object does not have authorization for borrowing the item, said processor determining that the operating object has illegitimately taken the item (¶¶ 0105-06, 112). 
Examiner is interpreting "a previously specified distance" as reading on the reading ranges of RFID signals in Schuster.  However even if it does not, this element is taught by Spano (¶¶ 0010, 23, 25; see also ¶¶ 0019-20—processor receives selectable operating parameter thresholds).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Spano—namely, to give the use more control over the distance threshold that will trigger an alert.  Both references deal with tracking the locations of users and objects and more specifically, tracking the locations of objects to determine if they are being carried by a person (see Schuster ¶ 0067 and Spano ¶ 0010).  Thus, one of ordinary skill in the art would have recognized that Spano's configurable threshold technique would be applicable to Shuster's system due to these similarities.  Moreover, based upon the level of skill displayed in the references, one of ordinary skill would have recognized that the predetermined distance thresholds 
Schuster does not explicitly teach responsive to said determining that the operating object has illegitimately taken the item, said processor preventing the operating object from removing the item from the place; which is taught by Ando (¶ 0012).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Ando—namely, to enforce rules safeguarding objects that can only be removed by authorized persons.  Moreover, this is merely a combination of old elements in the art of tracking users and objects.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
The references do not explicitly teach determining that the operating object does not have a reservation; which is taught by Nagata (¶¶ 0022-23, 41, 43).  It would have been prima facie obvious to one having ordinary skill in the art at the time of invention to incorporate this element for the same reason it is useful in Nagata—namely, to limit authorizations to remove items to a certain day and time.  Moreover, this is merely a combination of old elements in the art of tracking users and objects.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  Specifically, one of ordinary skill would have recognized that that would yield the predictable result of limiting the authorizations in Shuster/Ando to a certain day and time.  This can also be viewed as a substitution of the reservation in Nagata for the authorization in Schuster/Ando.  Both are disclosed in the art of tracking secured objects as manners in which a user can be authorized to legitimately take an item. The only difference is the specific reason for the authorization. Based upon the level of skill displayed in the references, this substitution could be performed by routine engineering producing predictable results.
As per claim 4, Schuster in view of Spano, Ando, and Nagata teaches claim 1 as above.  Ando further teaches said preventing the operating object from removing the item from the place further comprises: determining that the operating object is at a gate of the place (¶¶ 0006-07), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.  Nagata further teaches wherein a block unit is provided at the gate, wherein if the block is closed, entrance to the place is prevented and exit from the place is prevented; and closing the block unit to block the operating object from exiting the place (¶¶ 0044-46).  It would have been prima facie obvious to one having ordinary skill in the art to incorporate this feature for the same reason it is useful in Nagata—namely, to prevent the potential theft when a person is working on an item for which they do not have a job reservation.  Moreover, this is merely a combination of old elements in the art of tracking user and objects.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 7, Schuster in view of Spano, Ando, and Nagata teaches claim 1 as above.  Ando further teaches said determining that the operating object does not have said authorization for borrowing the item comprises determining that an authorization table in a database comprised by the computer system does not specify that the operating object has said authorization for borrowing the item (¶ 0012; Fig. 1).  Nagata further teaches that the authorization is a reservation (¶¶ 0022-23, 41, 43); which would have been obvious to incorporate for the same reasons as in claim 1 above.
As per claim 8, Schuster in view of Spano, Ando, and Nagata teaches claim 7 as above.  Ando further teaches the table comprises columns and rows, said rows comprising a specific row that specifies an individual having said authorization for borrowing the item (¶ 0012; Fig. 1), said columns at the specific row consisting of: an item ID column that identifies the item; a reservation column that indicates that the item is reserved for being borrowed; a starting date column that denotes a starting date for borrowing the item; a finishing column that denotes an ending date for borrowing the item; a borrower ID column that identifies the individual; a borrower position column that specifies a current position of the individual; and an item position column that specifies In re Ngai, 367 F.3d 1336, 1339; 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); cf. In re Gulack, 703 F.2d 1381, 1385; 217 USPQ 401, 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability).  The claims do not require any particular subset of information from the table in order to confirm the reservation.  Aside from simply using any part of the table to confirm that the user is authorized (which is taught by Ando as set forth above), the additional information associated with the bookings and its arrangement (i.e., the unused parts of the table) does not exploit or interrelate with any underlying structural or manipulative element and, therefore, is not "functionally related to the substrate." See id.
As per claims 9 and 12, Schuster in view of Spano, Ando, and Nagata teaches a computer program product, comprising: a computer readable hardware storage device having a computer readable program code stored therein, said computer readable program code configured to be executed by a processor of a computer system to implement a method for managing an item in a place, said method comprising: steps of analogous claims 1 and 4 (Schuster ¶ 0113; see also citations and obviousness rationale above).
As per claims 15 and 18, Schuster in view of Spano, Ando, and Nagata teaches a computer system comprising: a processor, a memory coupled to the processor, and a computer readable storage device coupled to the processor, said storage device containing program code configured to be executed by the processor via the memory to implement a method for managing an item in a place, said method comprising: steps of analogous claims 1 and 4 (Schuster ¶ 0113; see also citations and obviousness rationale above). 

Claims 5, 13, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schuster, et al. in view of Spano, Ando, and Nagata as applied to claims 1, 9, and 15 above, further in view of Walczyk, et al., U.S. Pat. Pub. No.  2006/0006999 (Reference A of the attached PTO-892). 
As per claim 5, Schuster in view of Spano, Ando, and Nagata teaches claim 1 as above.  The references do not explicitly teach said processor determining the moving speed of the item from changes in the positional information about the item, said changes being determined from said positional information about the item being monitored at regular intervals.  However, this is taught by Walczyk (¶ 0081).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Walczyk—namely, to provide further statistical data on sensitive tracked items.  Moreover, this is merely a combination of old elements in the art of tracking users and objects.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claims 13 and 19, Schuster in view of Spano, Ando, and Nagata teaches claims 9 and 15 as above.  Walczyk teaches the elements of analogous claim 5 (see citations and obviousness rationale above).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 7-9, 12-13, 15, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,412,085. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same inventive concepts, albeit differently worded.  The majority of the claim elements are present in the patented claims.  Where the newly recited elements are lacking, they are known in the prior art and would have been obvious to incorporate for the reasons presented in the prior art rejections above (i.e., they are merely a combination of old elements in the art of tracking users and objects.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Wilson, et al., Utilizing RFID Signaling Scheme for Localization of Stationary Objects and Speed Estimation of Mobile Objects, 2007 IEEE International Conference on RFID, Mar. 2007, pgs. 94-99 (Reference U of the attached PTO-892) relates to tracking moving objects. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628